Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021.  The submission is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2	Claims 1, 7-11 and 16  are   rejected under 35 U.S.C. 103(a) as being unpatentable over Davies et al. (US 2002/0008511 A1) in view of Slates et al. (US 2003/0062891 A1).       


    PNG
    media_image1.png
    710
    845
    media_image1.png
    Greyscale

Regarding to claim 1, Davies discloses a coating thickness measuring instrument (FIG. 1-3 Item 1 discloses an instrument  for measuring coating thickness in Paragraph [0032-0033]) comprising:
a magnetic induction probe (FIG. 1-3 Item 1 discloses a detachable inductive probe 1 in Paragraph [0028]) comprising at least one drive coil (FIG. 1-3 Item 1C discloses a drive coil 1 c in Paragraph [0028]) and at least one pick-up coil (FIG. 1-3 Item 1 a & b discloses pick-up coils in Paragraph [0028]);
a driver for driving an alternating current (FIG. 3  Item 2 discloses an amplitude controlled oscillator 2 in Paragraph [0029]) in the or each drive coil (FIG. 1-3 Item 1C discloses a drive coil 1 c in Paragraph [0028]);
a detector  (FIG. 1-3 Item 7 & 8 discloses a difference amplifier and  a synchronous detector 8, in Paragraph [0030]) for detecting the output of the or each pick-up coil (FIG. 1-3 Item 1 a & b discloses pick-up coils in Paragraph [0028]); and
a processor (FIG. 1-3 Item 12 discloses microprocessor 12 can thus control the amplitude of the alternating current in the drive coil 1 c of the inductive probe 1 in Paragraph [0031]) configured to: apply a signal to the detector output to produce an instrument output corresponding to a measured coating thickness; and scale both the drive current and detector output simultaneously in response to the instrument output (FIG. 1-3 Item 12 discloses the microprocessor 12 which converts it into a thickness value using a look-up table stored by the instrument. The thickness value is then displayed on the display 18 in Paragraph [0038])
However Davies does not explicitly teach the configured to: apply a transfer function to the detector
However, Slates teaches the configured to: apply a transfer function to the detector (Fig. 1 discloses a drive and  sense coil. matches the transfer function of the sense coil, in Paragraph [0043]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include receiving transfer function of the sense coil  from a drive coil  as taught by Slates in order to provide a compensated and accurate signal in Paragraph [0043]).

Regarding to claim 7, Davies discloses a method of measuring coating thickness (FIG. 1-3 Item 1 discloses an instrument  for measuring coating thickness in Paragraph [0032-0033]) using a coating thickness probe comprising 
at least one drive coil (FIG. 1-3 Item 1C discloses a drive coil 1 c in Paragraph [0028]); and at least one pick-up coil (FIG. 1-3 Item 1 a & b discloses pick-up coils in Paragraph [0028]), the method comprising the steps of: 
driving an alternating current (FIG. 3  Item 2 discloses an amplitude controlled oscillator 2 in Paragraph [0029]) in the or each drive coil (FIG. 1-3 Item 1C discloses a drive coil 1 c in Paragraph [0028]);  detecting a signal output by the or each pick-up coil (FIG. 1-3 Item 1 a & b discloses pick-up coils in Paragraph [0028]); 
applying a signal (FIG. 1-3 Item 12 discloses microprocessor 12 can thus control the amplitude of the alternating current in the drive coil 1 c of the inductive probe 1 in Paragraph [0031]) to the detected signal to determine an instrument output corresponding to a measured coating thickness (FIG. 1-3 Item 1 discloses an instrument  for measuring coating thickness in Paragraph [0032-0033]); and scaling both the drive current and the detected output of the or each pick-up coil simultaneously in response to the instrument output (FIG. 1-3 Item 12 discloses the microprocessor 12 which converts it into a thickness value using a look-up table stored by the instrument. The thickness value is then displayed on the display 18 in Paragraph [0038]).
However Davies does not explicitly teach the applying a transfer function to the detected signal to determine an instrument output
However, Slates teaches applying a transfer function to the detected signal to determine an instrument output Fig. 1 discloses a drive and  sense coil. matches the transfer function of the sense coil, in Paragraph [0043]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include receiving transfer function of the sense coil  from a drive coil  as taught by Slates in order to provide a compensated and accurate signal in Paragraph [0043]).

Regarding to claim 8, Davies discloses a method as claimed in claim 7 wherein method includes the step of changing the scaling applied in a step-wise manner. (FIG. 1-3 Item 12 discloses the microprocessor 12 which increased amplitude of current supplied to the drive coil 1 c of the inductive probe 1 effectively increases the gain and hence range of the instrument in Paragraph [0041]).
Regarding to claim 9, Davies discloses a method as claimed in claim 7 wherein the scaling applied to the detected output of the or each pick-up coil counters the scaling applied to the drive current. (FIG. 1-3 Item 12 discloses the microprocessor 12 which increased amplitude of current supplied to the drive coil 1 c of the inductive probe 1 effectively increases the gain and hence range of the instrument in Paragraph [0041]).

Regarding to claim 10, Davies discloses a method as claimed in claim 9 wherein the step of scaling comprises an increase in the drive current and a decrease in the detected output of the or each pick-up coil, or a decrease in the drive current and an increase in the detected output of the or each pick-up coil. (FIG. 1-3 Item 12 discloses the microprocessor 12 which increased amplitude of current supplied to the drive coil 1 c of the inductive probe 1 effectively increases the gain and hence range of the instrument in Paragraph [0041]).

Regarding to claim 11, Davies discloses the method as claimed in claim 7 wherein the step of determining the measured coating thickness comprises reading a look-up table relating the instrument output to the measured coating thickness (FIG. 1-3 Item 12 discloses the microprocessor 12 which converts it into a thickness value using a look-up table stored by the instrument. The thickness value is then displayed on the display 18 in Paragraph [0038]).


Regarding to claim 16, Davies discloses the method as claimed in claim 7 
However Davies does not explicitly teach the wherein the step of applying the transfer function includes determining a normalized output and using the normalized output in place of the instrument output.
However, Slates teaches wherein the step of applying the transfer function includes determining a normalized output and using the normalized output in place of the instrument output (Fig. 1 discloses a drive and  sense coil. matches the transfer function of the sense coil, in Paragraph [0043]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include receiving transfer function of the sense coil  from a drive coil  as taught by Slates in order to provide a compensated and accurate signal in Paragraph [0043]).


3	Claims 2-6  and 12-15 are   rejected under 35 U.S.C. 103(a) as being unpatentable over Davies et al. (US 2002/0008511 A1) in view of Slates et al. (US 2003/0062891 A1) in view of Claus et al. (US 2015/0305823 A1).             

Regarding to claim 2, Davies discloses an instrument as claimed in claim 1 
However Davies does not explicitly teach the wherein the processor is configured to scale the drive current and detector output according to a first scaling factor and a second scaling factor respectively.
However, Claus teaches wherein the processor is configured to scale the drive current and detector output according to a first scaling factor and a second scaling factor respectively  (Fig. 1 item 36  discloses a sensor assembly  provides weighting and scaling factors in Paragraph [0059]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by 
Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).

Regarding to claim 3, Davies discloses an instrument as claimed in claim 2 
However Davies does not explicitly teach the wherein the processor is further configured to store the first and second scaling factors as a pair.
However, Claus teaches wherein the processor is further configured to store the first and second scaling factors as a pair (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).
Regarding to claim 4, Davies discloses an instrument as claimed in claim 3 
However Davies does not explicitly teach the wherein the processor is further configured to store two or more pairs of scaling factors, and select a pair of scaling factors according to the instrument output.
However, Claus teaches wherein the processor is further configured to store two or more pairs of scaling factors, and select a pair of scaling factors according to the instrument output. (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).
Regarding to claim 5, Davies discloses an instrument as claimed in claim 3 
However Davies does not explicitly teach the wherein the processor is configured to associate each pair of scaling factors to a corresponding range of the instrument output, and select a pair of scaling factors when the instrument output is within the pair's associated range.
However, Claus teaches wherein the processor is configured to associate each pair of scaling factors to a corresponding range of the instrument output, and select a pair of scaling factors when the instrument output is within the pair's associated range. (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).

Regarding to claim 6, Davies discloses an instrument as claimed in claim 2.
However Davies does not explicitly teach the wherein the transfer function depends on the applied scaling factors.
However, Claus teaches wherein the transfer function depends on the applied scaling factors. (Fig. 1 item 36  discloses a sensor assembly  provides weighting and scaling factors in Paragraph [0059]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).
Regarding to claim 12, Davies discloses a method as claimed in claim 7.
However Davies does not explicitly teach the step of storing two or more pairs of scaling factors, wherein each pair of scaling factors comprises a first and second scaling factor corresponding to the scaling applied to the drive current and detected output of the or each pick-up coil respectively.
However, Claus teaches the step of storing two or more pairs of scaling factors, wherein each pair of scaling factors comprises a first and second scaling factor corresponding to the scaling applied to the drive current and detected output of the or each pick-up coil respectively (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).

Regarding to claim 13, Davies discloses a method as claimed in claim 12.
However Davies does not explicitly teach the step of storing a relation between each pair of scaling factors and a range of the instrument output.
However, Claus teaches the step of storing a relation between each pair of scaling factors and a range of the instrument output. (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).

Regarding to claim 14, Davies discloses a method as claimed in claim 12.
However Davies does not explicitly teach he step of selecting a pair of scaling factors with reference to the instrument output.
However, Claus teaches he step of selecting a pair of scaling factors with reference to the instrument output. (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).
Regarding to claim 15, Davies discloses a method as claimed in claim 14.
However Davies does not explicitly teach the step of repeating the method if the instrument output indicates a different pair of scaling factors should be selected.
However, Claus teaches the step of repeating the method if the instrument output indicates a different pair of scaling factors should be selected (Fig. 1 item 36  discloses a sensor assembly  provides weighting for one or more  scaling factors in Paragraph [0059]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an instrument comprises a detachable inductive probe in Davies to include sensor assembly  provides weighting and scaling factors as taught by Claus in order to provide sensitive  and accurate signal processing  in Paragraph [0059]).


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17 the prior art or record taken alone or in combination fail to teach or suggest the method as claimed in claim 7 wherein the transfer function is ‘where T(x) is the transfer function with output Vout(x)=T(x)Vin, Vd(x) is the detected output of the pick-up coil, G1 and G2 are first and second scaling factors which define the scaling applied to the drive current and the detected output respectively, and Vin, β and Vosc are constants. ”in combination with all the other elements of claim 17 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858